                                          Case 4:21-cv-00726-DMR Document 77 Filed 06/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     I.R.,                                                Case No. 21-cv-00726-DMR
                                   8                      Plaintiff,
                                                                                              ORDER REGARDING THE USE OF
                                   9                v.                                        MINORS’ NAMES IN COURT FILINGS
                                  10     PETALUMA CITY SCHOOLS, et al.,                       Re: Dkt. Nos. 1, 44
                                  11                      Defendants.

                                  12             Plaintiff I.R., a minor, filed the complaint against Petaluma City Schools and thirteen
Northern District of California
 United States District Court




                                  13   individual defendants on January 29, 2021. In relevant part, the complaint alleges that five

                                  14   defendants “were students at Petaluma Junior High School” in 2019, when the incidents at issue in

                                  15   this action took place. Compl. ¶ 8. Plaintiff filed a first amended complaint (“FAC”) on April 21,

                                  16   2021 that included the same allegation as to those five defendants. [Docket No. 44 (FAC) ¶ 7.]

                                  17   Since this allegation raises the possibility that certain defendants are minors, the complaint and

                                  18   FAC may be subject to the requirements of Federal Rule of Civil Procedure 5.2(a). That rule

                                  19   provides that “[u]nless the court orders otherwise, in an electronic or paper filing with the court

                                  20   that contains . . . the name of an individual known to be a minor . . . a party or nonparty making

                                  21   the filing may include only . . . the minor’s initials.” Fed. R. Civ. P. 5.2(a). Rule 5.2 also provides

                                  22   that “[a] person waives the protection of Rule 5.2(a) as to the person’s own information by filing it
                                       without redaction and not under seal.” Fed. R. Civ. P. 5.2(h).
                                  23
                                                 Here, Plaintiff did not identify any Defendants using their initials in the complaint or FAC.
                                  24
                                       As a result, the full names of the individual Defendants described in paragraph 8 of the complaint
                                  25
                                       and paragraph 7 of the FAC appear throughout the docket and in various filings by the parties,
                                  26
                                       including the case caption. [See, e.g., Docket Nos. 5, 15-17, 27, 28, 32, 63-65, 72.]
                                  27
                                                 On May 27, 2021, Defendants Nicole S. Watson and Kimberly Ann Thomason each filed a
                                  28
                                           Case 4:21-cv-00726-DMR Document 77 Filed 06/09/21 Page 2 of 2




                                   1   petition identifying their minor children H.W. and K.L. as Defendants in this action and seeking

                                   2   appointment as guardian ad litem for their children. [Docket Nos. 70, 71.] However, Watson and

                                   3   Thomason each used the full names of their minor children in the petitions and both parties had

                                   4   previously filed submissions reflecting the minors’ full names.1 [See, e.g., Docket Nos. 63-65,

                                   5   72.] Therefore, it is possible that Defendants H.W. and K.L. intend to waive the protection of

                                   6   Rule 5.2(a). See Fed. R. Civ. P. 5.2(h).

                                   7          Accordingly, Plaintiff shall immediately meet and confer with each of the minor

                                   8   Defendants about whether any of them invokes the privacy protection conferred by Rule 5.2(a). If

                                   9   so, the parties shall meet and confer to identify each docket entry and each filing in which the full

                                  10   name of a minor Defendant improperly appears. While the court may order the Clerk’s Office
                                       remove the full names from the docket itself, “[t]he responsibility to redact filings rests with
                                  11
                                       counsel and the party or non-party making the filing.” Fed. R. Civ. P. 5.2 Advisory Committee’s
                                  12
Northern District of California
 United States District Court




                                       Note. After meeting and conferring, the parties shall submit a stipulation and proposed order by
                                  13
                                       no later than June 24, 2021 that contains a proposal to address the issue.
                                  14
                                                                                                                ISTRIC
                                  15                                                                       TES D      TC
                                                                                                         TA
                                              IT IS SO ORDERED.




                                                                                                                                O
                                                                                                    S



                                  16




                                                                                                                                 U
                                                                                                   ED




                                                                                                                                  RT
                                                                                                                        DERED
                                       Dated: June 9, 2021
                                                                                               UNIT




                                  17
                                                                                                                O OR
                                                                                                        IT IS S
                                                                                         ______________________________________



                                                                                                                                       R NIA
                                  18                                                                   Donna M. Ryu
                                  19                                                                                      Ryu
                                                                                               United States Magistrate Judge
                                                                                                                            .
                                                                                                                onna M
                                                                                               NO




                                  20                                                                     Judge D                       FO
                                                                                                 RT




                                                                                                                                   LI

                                                                                                        ER
                                                                                                   H




                                                                                                                                A


                                  21
                                                                                                             N                     C
                                                                                                                               F
                                                                                                                 D IS T IC T O
                                  22                                                                                   R
                                  23

                                  24

                                  25

                                  26
                                       1
                                         The Clerk’s Office issued an Electronic Filing Error directing Watson and Thomason to re-file
                                       the petitions in accordance with Rule 5.2. Watson and Thomason then re-filed the petitions, both
                                  27   of which violate Rule 5.2(a). Thomason’s petition uses initials for their minor child but uses the
                                       full name of the minor named in Watson’s petition. [Docket No. 73.] Watson’s petition does not
                                  28   use initials for their minor child but instead redacts the name completely and uses the full name of
                                       the minor named in Thomason’s petition. [Docket No. 72.]
                                                                                           2
